PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/720,481
Filing Date: 19 Dec 2019
Appellant(s): Arnold, Jason



__________________
Katherine C. Stuckman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/29/2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applied to the appealed claims:
Claims 1-2, 6, 8, 10, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paulley et al. (US PGPUB No. 2002/0143754; Pub. Date: Oct. 3, 2002) in view of Ahmed et al. (US PGPUB No. 2015/0234888; Pub. Date: Aug. 20, 2015).

Response to Arguments
	The following arguments will be addressed by the examiner in this Examiner’s Answer to Appeal Brief:
	
Regarding examiner’s interpretation of independent claim 1,
Claim 1 recites “…performing exactly one of: the CNF conversion or the DNF conversion…”
The examiner has interpreted the phrase “exactly one of” to refer to selecting exclusively DNF or CNF. Applicant contends that the phrase refers to perform the CNF or DNF conversion “exactly once”. The examiner believes that the language of the claim as currently recited does not preclude the examiner’s interpretation as the claim reads as more of a selection between transformations and not a numerical amount/count of either transformation.

Regarding independent claim 1,
(a) and (a.1)  Ahmed fails to disclose generating conversion selection data, based on the CNF conversion cost data and DNF conversion cost data, that indicates a selection to perform, upon the query expression, exactly one of: a CNF conversion or a DNF conversion.
The Examiner respectfully disagrees.
	 FIG. 1 of Ahmed generally describes the process of optimizing a query via normalization processes. At step 104, following steps 100A-100B of obtaining a query and a control parameter, the method then further performs a cost-based estimation, comparison or other evaluation of the initial query and each candidate query. 
Ahmed describes a variety of cost-based evaluation techniques including but not limited to: a row cardinality or number of rows that are estimated to be scanned by a query or subquery, whether or not there are indexes or cached results that can be used to determine any subset of results for a query or subquery, a number of different subqueries that are processed separately by a query or subquery, a number of rows that are joined together by a query or subquery, how much of the results would have to be maintained in memory or on disk to process a query or subquery, how much memory or disk space is available to process a query or subquery, how many processors are available to process a query or subquery, minimum, maximum, or average access costs for processing individual rows of tables, indexes, and/or cached results for a query or subquery, and/or minimum, maximum, or average costs for reading, executing, and/or storing results for a query or subquery.
The broadest, reasonable interpretation of “CNF conversion cost data and DNF conversion cost data” includes attributes of a cost analysis that would determine what type of query expression conversion would be performed. The variety of cost-based evaluation techniques are used to determine how to transform the input query. 
More specifically, as shown from Paragraph [0118] above, the estimated cost of a transformation of a query is determined by factors including: a number of different subqueries processed separately by a query or subquery, the number or rows joined together by a query or subquery, the amount of results that would have to be maintained in memory/disk to process a query or subquery, etc. are all example of conversion cost data.
generating conversion selection data, based on the cost data …”
While Ahmed does not directly categorize metrics of cost-based evaluation as DNF/CNF conversion cost data, Ahmed does disclose a cost-based evaluation to determine transformations for an input query. Similarly, Paragraphs [0095]-[0096] and [0109] of Paulley are used to specifically disclose generating CNF and DNF conversion cost data respectively.
(a.1.i) Ahmed’s selection of a candidate query for execution, analysis or cost-based evaluation fails to disclose selection of the conversion to be performed upon a query expression. 
The Examiner respectfully disagrees.
FIG. 1 of Ahmed includes step 106 of performing a cost-based evaluation and selecting a query for further analysis, evaluation or transformation. At step 108A, the method causes execution of the selected query that has been transformed beyond the selected query, i.e. selection of the conversion to be performed upon a query expression.
Ahmed’s selection of a candidate query for transformation also fails to disclose selection of the conversion to be performed upon the query expression.
FIG. 1 of Ahmed includes step 106 of performing a cost-based evaluation and selecting a query for further analysis, evaluation or transformation. At step 108A, the method causes execution of the selected query that has been transformed beyond the 
Ahmed thus fails entirely to disclose generating conversion selection data that indicates selection to perform a conversion on the query expression.
FIG. 1 of Ahmed includes step 106 of performing a cost-based evaluation and selecting a query for further analysis, evaluation or transformation. Paragraph [0118] of Ahmed describes a variety of cost-based evaluation techniques that are used to select a transformation to be applied. At step 108A, the query has been transformed following the cost-based evaluation, i.e. the cost-based evaluation indicates a selection of a conversion as the query is necessarily transformed at step 108A.

(a.1.ii) Ahmed’s cost-based evaluation used to compare candidate queries fails to disclose the generating conversion selection data based on CNF conversion cost data and DNF conversion cost data of claim 1.
The Examiner respectfully disagrees.
While Ahmed does not directly categorize metrics of cost-based evaluation as DNF/CNF conversion cost data, Ahmed does disclose a cost-based evaluation to determine transformations for an input query. Paragraphs [0095]-[0096] and [0109] of Paulley are relied upon to specifically disclose generating CNF and DNF conversion cost data respectively. Where Paragraph [0095] discloses determining expensiveness of a CNF conversion and Paragraph [0109] discloses determining expensiveness of a DNF conversion.

(a.2) and (a.2.i) Ahmed’s mere “control parameter” fails to disclose the CNF conversion cost data and DNF conversion cost data of claim 1.
The Examiner respectfully disagrees.
	FIG. 1 of Ahmed generally describes the process of optimizing a query via normalization processes. At step 104, following steps 100A-100B of obtaining a query and a control parameter, the method then further performs a cost-based estimation, comparison or other evaluation of the initial query and each candidate query. 
The examiner clarifies that the control parameter disclosed by Ahmed does not directly constitute “CNF conversion cost data and DNF conversion cost data”, instead the cost-based evaluation techniques used to select further transformations. Paragraph [0118] of Ahmed describes a variety of cost-based evaluation techniques including but not limited to: a row cardinality or number of rows that are estimated to be scanned by a query or subquery, whether or not there are indexes or cached results that can be used to determine any subset of results for a query or subquery, a number of different subqueries that are processed separately by a query or subquery, a number of rows that are joined together by a query or subquery, how much of the results would have to be maintained in memory or on disk to process a query or subquery, how much memory or disk space is available to process a query or subquery, how many processors are available to process a query or subquery, minimum, maximum, or average access costs for processing individual rows of tables, indexes, and/or cached results for a query or subquery, and/or minimum, maximum, or average costs for reading, executing, and/or storing results for a query or subquery. 
Paragraphs [0095]-[0096] and [0109] of Paulley are relied upon to specifically disclose generating CNF and DNF conversion cost data respectively. Where Paragraph [0095] discloses determining expensiveness of a CNF conversion and Paragraph [0109] discloses determining expensiveness of a DNF conversion.

(a.2.ii) Ahmed’s selection of a procedure to generate a set of semantically equivalent candidate queries fails to disclose selection of performing exactly one of a CNF conversion or a DNF conversion. 
The Examiner respectfully disagrees.
As clarified above, the examiner has interpreted the phrase “exactly one of” to refer to selecting exclusively DNF or CNF. The examiner believes that the language of the claim as currently recited does not preclude the examiner’s interpretation as the claim reads as more of a selection between transformations and not a numerical amount/count of either transformation.
	FIG. 1 of Ahmed generally describes the process of optimizing a query via normalization processes. At step 104, following steps 100A-100B of obtaining a query and a control parameter, the method then further performs a cost-based estimation, comparison or other evaluation of the initial query and each candidate query to determine a transformation. At step 108A the transformed query is executed, i.e. a selection is made as to a transformation. Transformations may include OR-Expansion Transformations as described in Paragraphs [0048]-[0049] of Ahmed.


(a.3) and (a.3.i)  Applicant submits that storing the DNF of a query in a matrix fails to disclose selecting the DNF conversion for performance upon the query and further fails to disclose selection of the DNF conversion based on CNF conversion cost data and DNF conversion cost data.
The Examiner respectfully disagrees.
FIG. 1 of Ahmed illustrates step 106 where a query is transformed according to a cost-based evaluation, i.e. selecting a conversion for performance upon the query (e.g. by the cost-based evaluation.) As mentioned in (a.2.ii), Paragraphs [0095]-[0096] and [0109] of Paulley are relied upon to specifically disclose generating CNF and DNF conversion cost data respectively. Where Paragraph [0095] discloses determining expensiveness of a CNF conversion and Paragraph [0109] discloses determining expensiveness of a DNF conversion, both of which are cost-based evaluation methods used to determine a conversion into DNF or CNF.

 (a.3.ii) Ahmed’s disclosure of converting a query into DNF before performing further conversions into the candidate queries for analysis via the cost-based evaluation fails entirely to disclose generating conversion selection data indicates a selection to perform the DNF conversion based on the CNF conversion cost data and the DNF conversion cost data.
The Examiner respectfully disagrees.
The method of Ahmed as described in Paragraphs [0042] describe steps where a control parameter determines which procedure will be used to transform the initial query into a plurality of candidate queries. A cost-based evaluation determines how to further transform the initial query, i.e. the cost-based evaluation is conversion selection data. As mentioned in (a.2.ii), Paragraphs [0095]-[0096] and [0109] of Paulley are relied upon to specifically disclose generating CNF and DNF conversion cost data respectively. Where Paragraph [0095] discloses determining expensiveness of a CNF conversion and Paragraph [0109] discloses determining expensiveness of a DNF conversion, both of which are cost-based evaluation methods used to determine a conversion into DNF or CNF.
(a.3.iii) Ahmed’s disclosure of transforming the received query into DNF, and then performing additional transformations to generate the set of candidate queries…teaches away from the claim 1 requirement that a normalized query expression be generated by performing exactly one of: the CNF conversion or the DNF conversion upon the query expression based on the conversion select data;
The Examiner respectfully disagrees.
As clarified above, the examiner has interpreted the phrase “exactly one of” to refer to selecting exclusively DNF or CNF. The examiner believes that the language of the claim as currently recited does not preclude the examiner’s interpretation as the claim reads as more of a selection between transformations and not a numerical amount/count of either transformation.
	FIG. 1 of Ahmed generally describes the process of optimizing a query via normalization processes. At step 104, following steps 100A-100B of obtaining a query and a control parameter, the method then further performs a cost-based estimation, comparison or other evaluation of the initial query and each candidate query to determine a transformation. At step 108A the transformed query is executed, i.e. a selection is made as to a transformation. Transformations may include OR-Expansion Transformations as described in Paragraphs [0048]-[0049] of Ahmed.
	The examiner has relied on the Ahmed reference to disclose a method wherein a transformation is definitively selected such as in FIG. 1 wherein at step 108A the method executes a transformed query, i.e. exactly one of the transformations. 

(b) Paulley teaches away from generalizing a normalized query expression by performing exactly one of: the CNF conversion or the DNF conversion upon the query expression.
The Examiner respectfully disagrees.
The examiner has interpreted the phrase “exactly one of” to refer to selecting exclusively DNF or CNF. The examiner believes that the language of the claim as currently recited does not preclude the examiner’s interpretation as the claim reads as more of a selection between transformations and not a numerical amount/count of either transformation.
As stated in the Final Rejection mailed 7/19/2021, Paulley is not relied upon to disclose the step of “performing exactly one of: a CNF conversion or a DNF conversion.”
Ahmed discloses the step of “performing exactly one of: a CNF conversion or a DNF conversion.” Paragraph [0042] of Ahmed describes steps where a control parameter determines which procedure will be used to transform the initial query into a plurality of candidate queries  which merely requires access to the initial query and the control parameter in order to perform a cost-based evaluation for determining how to further transform the initial query the control parameter as disclosed in [0280] of Ahmed may be used to determine “exactly one of: a DNF or CNF” referring to the step of finalizing the conversion of a query expression by selecting either CNF or DNF as a final form for the query expression, as stated in the examiner’s interpretation above.
Generally, Paulley discloses using cost-based analysis to determine whether to convert a given segment of a query into DNF or CNF, however the method of Paulley may determine that a conversion is too computationally expensive to perform and abort processing. Ahmed discloses a method where the cost-based evaluation necessarily executes a transformation as illustrated in FIG. 1 wherein at step 108A executes a transformed query that is transformed according to normalized forms such as those disclosed in Paragraphs [0048]-[0049] of Ahmed.

(c) Paulley teaches away from performing exactly one of: a CNF conversion or a DNF conversion.
The Examiner respectfully disagrees.
As stated in the Final Rejection mailed 7/19/2021, Paulley is not relied upon to disclose the step of “performing exactly one of: a CNF conversion or a DNF conversion.” Ahmed discloses the step of “performing exactly one of: a CNF conversion or a DNF conversion.”
The examiner has interpreted the phrase “exactly one of” to refer to selecting exclusively DNF or CNF. The examiner believes that the language of the claim as currently recited does not preclude the examiner’s interpretation as the claim reads as more of a selection between transformations and not a numerical amount/count of either transformation.
Paragraph [0042] of Ahmed describes steps where a control parameter determines which procedure will be used to transform the initial query into a plurality of candidate queries.  The method then performs a cost-based evaluation for determining how to further transform the initial query to determine “exactly one of: a DNF or CNF” referring to the step of finalizing the conversion of a query expression by selecting either CNF or DNF as a final form for the query expression as in step 108A.
(d) The combination of Ahmed with Paulley is improper:
The Examiner respectfully disagrees.
The examiner has relied upon the Ahmed reference to disclose the process of “generating conversion selection data…indicat[ing] a selection to perform…exactly one of: a CNF conversion or a DNF conversion.”
And then subsequently “performing the exactly one of: the CNF conversion or the DNF conversion…”
The examiner has interpreted these limitations, particularly the phrase “exactly one of” to refer to the step of finalizing the conversion of a query expression by selecting either CNF or DNF as a final form for the query expression, thereby preventing situations where the query expression may be left un-normalized or partially normalized.
FIG. 1 of Ahmed generally describes the process of optimizing a query via normalization processes. At step 104, following steps 100A-100B of obtaining a query and a control parameter, the method then further performs a cost-based estimation, comparison or other evaluation of the initial query and each candidate query to determine a transformation. At step 108A the transformed query is executed, i.e. a selection is made as to a transformation. Transformations may include OR-Expansion Transformations as described in Paragraphs [0048]-[0049] of Ahmed.
Both Paulley and Ahmed disclose methods where an initial query is transformed and analyzed as smaller components (e.g. segments as in Paulley, candidate queries as in Ahmed). Further, both Paulley and Ahmed disclose iterative processes wherein the initial query is transformed into an optimized query based on normalization techniques. The method of Ahmed ensures exactly which transformation strategy will be employed based on the control parameter as described in Paragraph [0280].
Therefore, Paulley and Ahmed disclose systems and methods that are structurally similar enough such that one of ordinary skill in the art would be able to recognize the overlapping elements. Additionally, one of ordinary skill in the art would be able to determine that the control parameter and cost-based evaluation as disclosed in [0280] of Ahmed may be used to determine “exactly one of: a DNF or CNF” referring to the step of finalizing the conversion of a query expression by selecting either CNF or DNF as a final form for the query expression.

(d.1) The Office’s proposed modification of Paulley to include the teachings of Ahmed requires an incorrect interpretation of the teachings of Ahmed.
The Examiner respectfully disagrees.
Both Paulley and Ahmed disclose methods where an initial query is transformed and analyzed as smaller components (e.g. segments as in Paulley, candidate queries as in Ahmed). Further, both Paulley and Ahmed disclose iterative processes wherein the initial query is transformed into an optimized query based on normalization techniques. The method of Ahmed ensures exactly which transformation strategy will be employed based on the control parameter as described in Paragraph [0280]. The end result of the system of Ahmed is execution and storage of a transformed query according to steps 108A-108B of FIG. 1.
Therefore, Paulley and Ahmed disclose systems and methods that are structurally similar enough such that one of ordinary skill in the art would be able to recognize the overlapping elements. Additionally, one of ordinary skill in the art would be able to determine that the control parameter and cost-based evaluation as disclosed in [0280] of Ahmed may be used to determine “exactly one of: a DNF or CNF” referring to the step of finalizing the conversion of a query expression by selecting either CNF or DNF as a final form for the query expression.

(d.2) The combination of Ahmed with Paulley renders Paulley unsatisfactory for its intended purpose.
The Examiner respectfully disagrees.
The examiner has relied upon the Ahmed reference to disclose the process of “generating conversion selection data…indicat[ing] a selection to perform…exactly one of: a CNF conversion or a DNF conversion.”
And then subsequently “performing the exactly one of: the CNF conversion or the DNF conversion…”
The method of Ahmed ensures that a transformation will be performed based on the cost-based evaluation of step 106. 
Paulley discloses using cost-based analysis to determine whether to convert a given segment of a query into DNF or CNF, however the method of Paulley may determine that a conversion is too computationally expensive to perform and abort processing. The combination of Paulley and Ahmed would remedy the fact that Paulley is capable of aborting processing, thereby ensuring that a transformation is selected for the input query.

(d.2.i) The Office suggests modifying Paulley to include Ahmed’s conversion of entire queries into normalized, DNF form. However, this modification would render Paulley unsatisfactory for its intended purpose.
The Examiner respectfully disagrees.
The examiner has relied upon the Ahmed reference to disclose the process of “generating conversion selection data…indicat[ing] a selection to perform…exactly one of: a CNF conversion or a DNF conversion.”
And then subsequently “performing the exactly one of: the CNF conversion or the DNF conversion…”
The method of Ahmed ensures that the final query will be transformed as described in Paragraphs [0048]-[0049]. Ahmed performs an initial transformation at step 102 according to the control parameter and then a final transformation based on the cost-based evaluation of step 106.
Paulley discloses using cost-based analysis to determine whether to convert a given segment of a query into DNF or CNF, however the method of Paulley may determine that a conversion is too computationally expensive to perform and abort processing. The combination of Paulley and Ahmed would remedy the fact that Paulley is capable of aborting processing, thereby ensuring that a transformation is selected for the input query.

(d.2.ii) Ahmed’s embodiment of first normalizing the entire query expression via DNF form prior to generating multiple candidate queries is relied upon by the Office with regards to the proposed combination of Ahmed with Paulley, the Applicant submits that this modification with further render Paulley unsatisfactory for its intended purpose.
The Examiner respectfully disagrees.
The examiner has relied upon the Ahmed reference to disclose the process of “generating conversion selection data…indicat[ing] a selection to perform…exactly one of: a CNF conversion or a DNF conversion.”
And then subsequently “performing the exactly one of: the CNF conversion or the DNF conversion…”
The method of Ahmed ensures that the final query will be transformed as described in Paragraphs [0048]-[0049]. Ahmed performs an initial transformation at step 102 according to the control parameter and then a final transformation based on the cost-based evaluation of step 106.
Paulley discloses using cost-based analysis to determine whether to convert a given segment of a query into DNF or CNF, however the method of Paulley may determine that a conversion is too computationally expensive to perform and abort processing. The combination of Paulley and Ahmed would remedy the fact that Paulley is capable of aborting processing, thereby ensuring that a transformation is selected for the input query.

(d.3) The combination of Ahmed with Paulley requires a change in the principle of operation of Paulley.
The Examiner respectfully disagrees.
As described in the discussion above, the Ahmed reference is relied upon to disclose a system where the final query expression is normalized in DNF or CNF in contrast to the Paulley reference where the method may determine that a conversion is too computationally expensive to perform and abort processing.

(d.3.i) Performing Ahmed’s transformations performed upon entire queries as a whole, rather than performing Paulley’s selective conversion of individual segments within a SQL statement, would thus fundamentally change the basic principle in which Paulley operates.
The Examiner respectfully disagrees.
The examiner notes that the method of Ahmed uses an initial input query that is expanded into semantically equivalent candidate query/queries. Similarly, the method of Paulley expands an input query into a plurality of segments that comprise sub-queries. Cost-based analyses are performed in the methods of both Ahmed and Paulley in order to transform said candidate queries and segments.
Therefore, Paulley and Ahmed disclose systems and methods that are structurally similar enough such that one of ordinary skill in the art would be able to recognize the overlapping elements of performing cost-based analyses on query segments related to an input query. The examiner’s proposed modifications refer to how the cost-based evaluation necessarily leads to a transformation. 
(d.3.ii) The Office particularly proposes combining Pauley with Ahmed’s disclosure of generating candidate queries after first performing a DNF conversion upon the initial query. Applying these features of Paulley would require Paulley performing the DNF conversion upon the initial query, which would thus fully normalize the initial query, which would fundamentally change the basic principle in which Paulley operates.
The Examiner respectfully disagrees.
As described in the discussion above, the Ahmed reference is relied upon to disclose a system where the final query expression is normalized in DNF or CNF in contrast to the Paulley reference where the method may determine that a conversion is too computationally expensive to perform and abort processing, thereby not fully realizing a DNF or a CNF conversion.

(d.3.iii) Because the proposed combination of Ahmed with Paulley would change the principle of operation of the prior art invention being modified, the combination of Ahmed with Paulley is improper.
The Examiner respectfully disagrees.
The examiner has relied upon the Ahmed reference to disclose the process of “generating conversion selection data…indicat[ing] a selection to perform…exactly one of: a CNF conversion or a DNF conversion.”
And then subsequently “performing the exactly one of: the CNF conversion or the DNF conversion…”
The examiner has interpreted these limitations, particularly the phrase “exactly one of” to refer to the step of finalizing the conversion of a query expression by selecting either CNF or DNF as a final form for the query expression, thereby preventing situations where the query expression may be left un-normalized or not optimally in either CNF or DNF.
Both Paulley and Ahmed disclose methods where an initial query is transformed and analyzed as smaller components (e.g. segments as in Paulley, candidate queries as in Ahmed). Further, both Paulley and Ahmed disclose iterative processes wherein the initial query is transformed into an optimized query based on normalization techniques. The method of Ahmed ensures exactly which transformation strategy will be employed based on the control parameter as described in Paragraph [0280].
Therefore, Paulley and Ahmed disclose systems and methods that are structurally similar enough such that one of ordinary skill in the art would be able to recognize the overlapping elements. One of ordinary skill in the art would also be able to determine that the method Ahmed may be used to convert a transformed input query into “exactly one of: a DNF or CNF” using a cost-based evaluation referring to the step of finalizing the conversion of a query expression by selecting either CNF or DNF as a final form for the query expression.

Regarding independent claims 19-20,
(e) Claims 19-20 recite similar features and are believed to be patentably distinct for similar reasons.
Claims 19-20 recite substantially similar subject matter to claim 1, therefore the discussion relating to Independent Claim 1 applies.

Regarding dependent claims 10 and 13,
(f) The Rejection is improper because the Office failed to address Applicant’s arguments (d) and (e) in the June 30, 2021 response with regards to the rejections of claims 10 and 13 respectively.
The Examiner respectfully disagrees.
The Final Rejection mailed June 30, 2021 contained new grounds of rejection for independent claim 1, upon which claims 10 and 13 depend. Therefore, arguments directed to dependent claims 10 and 13 would also be moot in view of said new grounds of rejection. Applicant’s arguments have been responded to in sections (g) and (h) of this response.

Regarding dependent claim 10,
(g) Claim 10 introduces additional patentable subject matter: The method of claim 1, wherein generating the conversion selection data includes automatically selecting the CNF conversion when the DNF conversion cost data compares unfavorably to a predetermined threshold DNF conversion cost.
Applicant argues that Paulley fails to disclose the above limitation. Specifically that Paulley does not disclose “selecting the CNF conversion when the DNF conversion cost data compares unfavorably to a predetermined threshold DNF conversion cost”.
The Examiner respectfully disagrees.
FIGs. 4A-4B of Paulley comprise a flowchart illustrating a query normalization methodology. Step 406 of FIG. 4A comprises analyzing a query segment that is in CNF and determining whether or not it is advantageous to convert to DNF based on attributes described in Paragraphs [0108]-[0109]. Paragraph [0109] also describes a situation where the conversion is not successful at step 406. The examiner has interpreted the determination of “too expensive to convert” and the result unsuccessful conversion to be equivalent to an unfavorable comparison, wherein the cost of conversion in Paulley is identical to conversion cost data. The resulting determination to maintain a segment in CNF represents a selection of the CNF conversion.

Regarding dependent claim 13,
(h) Claim 13 recites additional patentable subject matter: The method of claim 1, wherein the normalized query expression is automatically set to the query expression in response to determining the query expression is in one of CNF form or DNF form.
Applicant argues that Paulley fails to disclose the above limitation. Specifically, Applicant submits that submission of a revised segment that is different from an original segment fails to disclose automatically setting the normalized query expression to the query expression.
The Examiner respectfully disagrees.
The examiner notes that Claim 13 does not recite elements that preclude the use of revised segments different from an original segment such as through the iterative conversion process of FIGs. 4A-4B. The claim, as currently recited, merely requires that a query expression be automatically set in response to a determination of a CNF or DNF form. There is no requirement that either query expression an “original segment”. Therefore, FIG. 4B of Paulley illustrates a step 409 where a revised expression is generated via the normalization process 400 which results in the received expression being converted to either CNF or DNF on conclusion of the method.)

Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        
Conferees:
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                                        
/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.